UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2015 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number000-49877 ON TRACK INNOVATIONS LTD. (Exact name of registrant as specified in its charter) Israel N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Z.H.R. Industrial Zone, P.O. Box 32, Rosh Pina, Israel 1200000 (Address of principal executive offices) + 972-4-6868000 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registration was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 40,835,974 Ordinary Shares outstanding as of August 10, 2015. 2 ON TRACK INNOVATIONS LTD. TABLE OF CONTENTS Part I - Financial Information Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 4. Controls and Procedures 18 Part II - Other Information Item 6. Exhibits 19 Signatures 20 3 PART I- FINANCIAL INFORMATION Item1. Financial Statements. ON TRACK INNOVATIONS LTD. AND ITS SUBSIDIARIES INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 (Unaudited) 4 On Track Innovations Ltd. and its Subsidiaries Interim CondensedConsolidated Financial Statements As of June 30, 2015 (Unaudited) On Track Innovations Ltd. and its Subsidiaries Interim Unaudited Condensed Consolidated Financial Statements as of June 30, 2015 Contents Page Interim Unaudited Condensed Consolidated Balance Sheets F-2 - F-3 Interim Unaudited Condensed Consolidated Statements of Operations F-4 Interim Unaudited Condensed Consolidated Statements of Comprehensive Loss F-5 Interim Unaudited Condensed Consolidated Statements of Changes in Equity F-6 Interim Unaudited Condensed Consolidated Statements of Cash Flows F-7 - F-8 Notes to the Interim Unaudited Condensed Consolidated Financial Statements
